DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 61, 66, 72 and 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1).

Zhu et al. disclose a method and system for multiuser transmit opportunity with the following features: regarding claim 48, a method for wireless communication performed by a first wireless local area network (WLAN) device, comprising: determining that the first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel; determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP, wherein the allocation of sub-TXOPs include at least a first sub-TXOP allocated for the first WLAN device and a second sub-TXOP allocated for a second WLAN device; and communicating the allocation via the wireless channel to cause the sub- TXOPs to be utilized in accordance with the allocation during the second portion of the first mTXOP (Fig. 1, shows an exemplary block diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for multi-user multiple-input-multiple-output (MU-MIMO) communication, see teachings in [0024, 0027, 0034-0037 & 0074-0077] summarized as “a method for wireless communication performed by a first wireless local area network (WLAN) device, comprising: determining that the first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel (i.e. wireless network comprises a WLAN with multiple wireless stations, where the wireless station A is an access point (AP), first WLAN device AP 11 provides a multi-user transmit opportunity (MU-TXOP) mechanism for a wireless communication system such as wireless network to support multiple downlink traffic streams to multiple receiver wireless stations 13 simultaneously during the MU-TXOP), determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (i.e. MU-TXOP supports multiple downlink traffic streams by dividing the MU-TXOP into  multiple TXOP portions (sub-TXOP) and allocating each sub-TXOP to a station 13 to share the multi-user transmission opportunity period for which the MU-TXOP the AP 11 determines portions of the TXOP or sub-TXOP (fig. 5) for stations 13 (STA-B, STA-C and STA-D), wherein the allocation of sub-TXOPs include at least a first sub-TXOP allocated for the first WLAN device and a second sub-TXOP allocated for a second WLAN device (i.e. the MU-TXOP supporting multiple downlink traffic streams to multiple wireless stations 13 simultaneously during the MU-TXOP, as illustrated in the fig. 5, the allocation of first and the second sub-TXOP are allocated first station (STA-B) and the second station (STA-C)), and communicating the allocation via the wireless channel to cause the sub- TXOPs to be utilized in accordance with the allocation during the second portion of the first mTXOP (i.e. the AP 11 communicates the allocation with the each station 13 for utilizing the same in the second portion or sub-TXOP for uplink transmission)”).
Zhu et al. is short of expressly teaching “determining that the first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel; determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP”.
Zhu et al. also do not expressly disclose the following features: regarding claim 61, further comprising communicating a sub-TXOP trigger message to indicate a start of the second portion of the first mTXOP.
Huang et al. disclose a method and apparatus for setting network allocation vector with the following features: regarding claim 48, determining that the first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel; determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “determining that the first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel; determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (i.e. a WLAN 100 (fig. 1) may be determined to be a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) 104, as illustrated in fig. 6, the master AP 606 is the master of a multi-user TXOP (MU-TXOP) 622, the AP 606 determines in the first part of the MU-TXOP allocation of subordinate-TXOP 612 for each station 1, 2, 3 and, and trigger 613 includes a trigger frame to STA 4, and the determination of the allocations in the first part of the MU-TXOP 622 belongs to an allocation of the subordinate-TXOP 612 within the second portion of the MU-TXOP 622 pertaining to the stations 1-4, wherein the allocation of first sub-TXOP includes first sub-TXOP 616 to allocated to station 1 (first WLAN device) for uplink acknowledgement and the second sub-TXOP 617 is allocated to station 4 (second WLAN device) for uplink data)”).
Huang et al. also disclose the following features: regarding claim 61, further comprising communicating a sub-TXOP trigger message to indicate a start of the second portion of the first mTXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “sub-TXOP trigger frame 613 indicating a start of the second portion 616 and 617 of the MU-TXOP).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of determining, during a first portion of the first mTXOP, an allocation of sub-TXOPs within a second portion of the first mTXOP with trigger message. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 66:
Zhu et al. disclose a method and system for multiuser transmit opportunity with the following features: regarding claim 66, a first wireless local area network (WLAN) device, comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to: determine that the first WLAN device is an owner of a first multi- device transmission opportunity (mTXOP) of the wireless channel; determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP, wherein the allocation of sub-TXOPs include at least a first sub-TXOP allocated for the first WLAN device and a second sub-TXOP allocated for a second WLAN device; and communicate the allocation via the wireless channel to cause the sub- TXOPs to be utilized in accordance with the allocation during the second portion of the first mTXOP (Fig. 1, shows an exemplary block diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for multi-user multiple-input-multiple-output (MU-MIMO) communication, see teachings in [0024, 0027, 0034-0037 & 0074-0077] summarized as “a first wireless local area network (WLAN) device, comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to: determine that the first WLAN device is an owner of a first multi- device transmission opportunity (mTXOP) of the wireless channel (i.e. wireless network comprises a WLAN with multiple wireless stations, where the wireless station A is an access point (AP), first WLAN device AP 11 provides a multi-user transmit opportunity (MU-TXOP) mechanism for a wireless communication system such as wireless network to support multiple downlink traffic streams to multiple receiver wireless stations 13 simultaneously during the MU-TXOP), determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (i.e. MU-TXOP supports multiple downlink traffic streams by dividing the MU-TXOP into  multiple TXOP portions (sub-TXOP) and allocating each sub-TXOP to a station 13 to share the multi-user transmission opportunity period for which the MU-TXOP the AP 11 determines portions of the TXOP or sub-TXOP (fig. 5) for stations 13 (STA-B, STA-C and STA-D), wherein the allocation of sub-TXOPs include at least a first sub-TXOP allocated for the first WLAN device and a second sub-TXOP allocated for a second WLAN device (i.e. the MU-TXOP supporting multiple downlink traffic streams to multiple wireless stations 13 simultaneously during the MU-TXOP, as illustrated in the fig. 5, the allocation of first and the second sub-TXOP are allocated first station (STA-B) and the second station (STA-C)), and communicate the allocation via the wireless channel to cause the sub- TXOPs to be utilized in accordance with the allocation during the second portion of the first mTXOP (i.e. the AP 11 communicates the allocation with the each station 13 for utilizing the same in the second portion or sub-TXOP for uplink transmission)”).
Zhu et al. is short of expressly teaching “determine that the first WLAN device is an owner of a first multi- device transmission opportunity (mTXOP) of the wireless channel; determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP”.
Huang et al. disclose a method and apparatus for setting network allocation vector with the following features: regarding claim 66, determine that the first WLAN device is an owner of a first multi- device transmission opportunity (mTXOP) of the wireless channel; determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “determine that the first WLAN device is an owner of a first multi- device transmission opportunity (mTXOP) of the wireless channel; determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP (i.e. a WLAN 100 (fig. 1) may be determined to be a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) 104, as illustrated in fig. 6, the master AP 606 is the master of a multi-user TXOP (MU-TXOP) 622, the AP 606 determines in the first part of the MU-TXOP allocation of subordinate-TXOP 612 for each station 1, 2, 3 and, and trigger 613 includes a trigger frame to STA 4, and the determination of the allocations in the first part of the MU-TXOP 622 belongs to an allocation of the subordinate-TXOP 612 within the second portion of the MU-TXOP 622 pertaining to the stations 1-4, wherein the allocation of first sub-TXOP includes first sub-TXOP 616 to allocated to station 1 (first WLAN device) for uplink acknowledgement and the second sub-TXOP 617 is allocated to station 4 (second WLAN device) for uplink data)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of determining, during a first portion of the first mTXOP, an allocation of sub-TXOPs within a second portion of the first mTXOP with trigger message. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 72:
Zhu et al. disclose a method and system for multiuser transmit opportunity with the following features: regarding claim 72, a second wireless local area network (WLAN) device for wireless communication, comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to: determine that a first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of the wireless channel; receive, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP, the sub-TXOP allocated by the first WLAN device for use by the second WLAN device; and communicate with at least one station during the sub-TXOP (Fig. 1, shows an exemplary block diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for multi-user multiple-input-multiple-output (MU-MIMO) communication, see teachings in [0024, 0027, 0034-0037 & 0074-0077] summarized as “a second wireless local area network (WLAN) device for wireless communication, comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to: determine that a first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of the wireless channel (i.e. wireless network comprises a WLAN with multiple wireless stations, where the wireless station A is an access point (AP), first WLAN device AP 11 provides a multi-user transmit opportunity (MU-TXOP) mechanism for a wireless communication system such as wireless network to support multiple downlink traffic streams to multiple receiver wireless stations 13 simultaneously during the MU-TXOP), receive, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (i.e. MU-TXOP supports multiple downlink traffic streams by dividing the MU-TXOP into  multiple TXOP portions (sub-TXOP) and allocating each sub-TXOP to a station 13 to share the multi-user transmission opportunity period for which the MU-TXOP the AP 11 determines portions of the TXOP or sub-TXOP (fig. 5) for stations 13 (STA-B, STA-C and STA-D), the sub-TXOP allocated by the first WLAN device for use by the second WLAN device (i.e. the MU-TXOP supporting multiple downlink traffic streams to multiple wireless stations 13 simultaneously during the MU-TXOP, as illustrated in the fig. 5, the allocation of first and the second sub-TXOP are allocated first station (STA-B) and the second station (STA-C)), and communicate with at least one station during the sub-TXOP (i.e. the AP 11 communicates the allocation with the each station 13 for utilizing the same in the second portion or sub-TXOP for uplink transmission)”).
Zhu et al. is short of expressly teaching “determine that a first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of the wireless channel; receive, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP”.
Huang et al. disclose a method and apparatus for setting network allocation vector with the following features: regarding claim 72, determine that a first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of the wireless channel; receive, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “determine that a first WLAN device is an owner of a first multi-device transmission opportunity (mTXOP) of the wireless channel; receive, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (i.e. a WLAN 100 (fig. 1) may be determined to be a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) 104, as illustrated in fig. 6, the master AP 606 is the master of a multi-user TXOP (MU-TXOP) 622, the AP 606 determines in the first part of the MU-TXOP allocation of subordinate-TXOP 612 for each station 1, 2, 3 and, and trigger 613 includes a trigger frame to STA 4, and the determination of the allocations in the first part of the MU-TXOP 622 belongs to an allocation of the subordinate-TXOP 612 within the second portion of the MU-TXOP 622 pertaining to the stations 1-4, wherein the allocation of first sub-TXOP includes first sub-TXOP 616 to allocated to station 1 (first WLAN device) for uplink acknowledgement and the second sub-TXOP 617 is allocated to station 4 (second WLAN device) for uplink data)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of determining, during a first portion of the first mTXOP, an allocation of sub-TXOPs within a second portion of the first mTXOP with trigger message. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 75:
Zhu et al. disclose a method and system for multiuser transmit opportunity with the following features: regarding claim 75, a first station (STA), comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to: receive, from a first wireless access point (AP) during a first portion of a first multi- device transmission opportunity (mTXOP), an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP; and communicate with the first AP during the first sub-TXOP (Fig. 1, shows an exemplary block diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for multi-user multiple-input-multiple-output (MU-MIMO) communication, see teachings in [0024, 0027, 0034-0037 & 0074-0077] summarized as “a first station (STA), comprising: an interface configured to communicate via a wireless channel; and a processor coupled to the interface and configured to (i.e. wireless network comprises a WLAN with multiple wireless stations, where the wireless station A is an access point (AP), first WLAN device AP 11 provides a multi-user transmit opportunity (MU-TXOP) mechanism for a wireless communication system such as wireless network to support multiple downlink traffic streams to multiple receiver wireless stations 13 simultaneously during the MU-TXOP), receive, from a first wireless access point (AP) during a first portion of a first multi- device transmission opportunity (mTXOP) (i.e. MU-TXOP supports multiple downlink traffic streams by dividing the MU-TXOP into  multiple TXOP portions (sub-TXOP) and allocating each sub-TXOP to a station 13 to share the multi-user transmission opportunity period for which the MU-TXOP the AP 11 determines portions of the TXOP or sub-TXOP (fig. 5) for stations 13 (STA-B, STA-C and STA-D), an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (i.e. the MU-TXOP supporting multiple downlink traffic streams to multiple wireless stations 13 simultaneously during the MU-TXOP, as illustrated in the fig. 5, the allocation of first and the second sub-TXOP are allocated first station (STA-B) and the second station (STA-C)), and communicate with the first AP during the first sub-TXOP (i.e. the AP 11 communicates the allocation with the each station 13 for utilizing the same in the second portion or sub-TXOP for uplink transmission)”).
Zhu et al. is short of expressly teaching “receive, from a first wireless access point (AP) during a first portion of a first multi- device transmission opportunity (mTXOP), an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP”.
Zhu et al. also do not expressly disclose the following features: regarding claim 76, wherein the processor is further configured to: determine that a second sub-TXOP is allocated to a different WLAN device other than the first STA; and enter a sleep state during the second sub-TXOP.
Huang et al. disclose a method and apparatus for setting network allocation vector with the following features: regarding claim 72, receive, from a first wireless access point (AP) during a first portion of a first multi- device transmission opportunity (mTXOP), an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “receive, from a first wireless access point (AP) during a first portion of a first multi- device transmission opportunity (mTXOP), an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP (i.e. a WLAN 100 (fig. 1) may a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) 104, as illustrated in fig. 6, the master AP 606 is the master of a multi-user TXOP (MU-TXOP) 622, the AP 606 determines in the first part of the MU-TXOP allocation of subordinate-TXOP 612 for each station 1, 2, 3 and, and trigger 613 includes a trigger frame to STA 4, and the determination of the allocations in the first part of the MU-TXOP 622 belongs to an allocation of the subordinate-TXOP 612 within the second portion of the MU-TXOP 622 pertaining to the stations 1-4, wherein the allocation of first sub-TXOP includes first sub-TXOP 616 to allocated to station 1 (first WLAN device) for uplink acknowledgement and the second sub-TXOP 617 is allocated to station 4 (second WLAN device) for uplink data)”).
Huang et al. also disclose the following features: regarding claim 76, wherein the processor is further configured to: determine that a second sub-TXOP is allocated to a different WLAN device other than the first STA; and enter a sleep state during the second sub-TXOP (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “station will set the NAV if the station is not to participate in the TXOP and will go into a sleep mode for the duration of the TXOP indicated by the duration”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of determining, during a first portion of the first mTXOP, an allocation of sub-TXOPs within a second portion of the first mTXOP with trigger message and device may enter a sleep mode. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view of Yerramalli et al. (US 2018/0227944 A1).

Zhu et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Huang et al. disclose the following features: regarding claim 51, wherein determining the allocation includes allocating one or more resource units within the second portion of the first mTXOP to form the sub-TXOPs (Fig. 6, illustrates a multi-user TXOP (MU-TXOP) in accordance with some embodiments, see teachings in [0017, 0029 & 0043-0045] summarized as “the allocation determination by AP 606 of the second sub-TXOP 617 is for allocating to station 4 (second WLAN device) for uplink data”).
Zhu et al. and Huang et al. do not expressly disclose the following features: regarding claim 49, wherein the sub-TXOPs represent a time-division multiplexing schedule within the second portion of the first mTXOP; regarding claim 50, wherein the sub-TXOPs are frequency-division multiplexed resources within the second portion of the first mTXOP.
Yerramalli et al. disclose method for receiving an uplink grant that conveys an indication of a multi-TxOP grant with the following features: regarding claim 49, wherein the sub-TXOPs represent a time-division multiplexing schedule within the second portion of the first mTXOP (Fig. 1, illustrates an example of a system for wireless communication that supports physical uplink shared channel (PUSCH) coverage enhancements in accordance with aspects of the present disclosure, see teachings in [006-007, 0047 & 0050] summarized as “base station 105 acquired TxOP using one interlaced transmission may include multi-TxOP scheduling with time repetition as a baseline scheduling scheme for PUSCH, and  method may include receiving an uplink grant that conveys an indication of a multi-TxOP grant, using time division multiplexing (TDM) techniques”); regarding claim 50, wherein the sub-TXOPs are frequency-division multiplexed resources within the second portion of the first mTXOP (Fig. 1, illustrates an example of a system for wireless communication that supports physical uplink shared channel (PUSCH) coverage enhancements in accordance with aspects of the present disclosure, see teachings in [006-007, 0047 & 0050] summarized as “base station 105 acquired TxOP using one interlaced transmission may include multi-TxOP scheduling with time repetition as a baseline scheduling scheme for PUSCH, and  method may include receiving an uplink grant that conveys an indication of a multi-TxOP grant, using frequency division multiplexing (FDM) techniques”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. by using the features as taught by Yerramalli et al. in order to provide a more effective and efficient system that is capable of representing the sub-TXOPs in TDM and FDM. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 52, 56, 58-60, 65, 67 and 69-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view of Hamidi-Sepehr et al. (US 2019/0021105 A1).

Zhu et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Zhu et al. and Huang et al. do not expressly disclose the following features: regarding claim 52, further comprising: communicating with at least one station during the first sub-TXOP; and Filing Date: herewithpermitting the second WLAN device to communicate with at least a second station associated with the second WLAN device during the second sub-TXOP; regarding claim 56, further comprising: determining that the second WLAN device has a latency consideration associated with communication between the second WLAN device and at least one station associated with the second WLAN device; and allocating more than one non-consecutive sub-TXOP for the second WLAN device; regarding claim 58, wherein communicating the allocation includes communicating at least an identifier associated with the second WLAN device and a configuration parameter of the second sub-TXOP allocated for the second WLAN device; regarding claim 59, wherein the configuration parameter includes at least one member selected from a group consisting of a duration limit, a bandwidth limit, a frequency range, and a resource unit; regarding claim 60, wherein communicating the allocation includes communicating timing information for at least the second sub-TXOP, the timing information including at least a beginning time of the second sub-TXOP allocated for the second WLAN device; regarding claim 65, wherein determining the allocation of sub-TXOPs includes allocating a third sub-TXOP to a wireless wide area network (WWAN) device that shares the wireless channel using a WWAN communication protocol; regarding claim 67, wherein the processor is further configured to: communicate with at least one station during the first sub-TXOP; and permit the second WLAN device to communicate with at least a second station associated with the second WLAN device during the second sub-TXOP; regarding claim 69, wherein the processor configured to communicate the allocation includes the processor being configured to communicate at least an identifier associated with the second WLAN device and a configuration parameter of the second sub-TXOP allocated for the second WLAN device, and wherein the configuration parameter includes at least one member selected from a group consisting of a duration limit, a bandwidth limit, a frequency range, and a resource unit; regarding claim 70, wherein the processor configured to communicate the allocation includes the processor being configured to communicate timing information for at least the second sub-TXOP, the timing information including at least a beginning time of the second sub-TXOP allocated for the second WLAN device; regarding claim 71, wherein the processor configured to determine the allocation of sub-TXOPs includes the processor being configured to allocate a third sub-TXOP to a wireless wide area network (WWAN) device that shares the wireless channel using a WWAN communication protocol.
Hamidi-Sepehr et al. disclose a technology for a UE operable to process scheduled uplink transmissions with the following features: regarding claim 52, further comprising: communicating with at least one station during the first sub-TXOP; and Filing Date: herewithpermitting the second WLAN device to communicate with at least a second station associated with the second WLAN device during the second sub-TXOP (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038 & 0047-0048] summarized as “as illustrated in the fig. during first TXOP a UE is communicating, and an uplink grant is given to a second UE in the second TXOP to communicate”); regarding claim 56, further comprising: determining that the second WLAN device has a latency consideration associated with communication between the second WLAN device and at least one station associated with the second WLAN device; and allocating more than one non-consecutive sub-TXOP for the second WLAN device (Fig. 1, illustrates an example of uplink (UL) scheduling within a TxOP, see teachings in [0021-0022 & 0026-0027] summarized as “the eNodeB allocates an UL grant for the UE within the TxOP and the UL grant can be transmitted to the UE in a DL subframe via PDCCH, and the UL transmission can be scheduled four subframes after the UL grant is transmitted to the UE within the same TxOP to overcome a subframe processing delay”); regarding claim 58, wherein communicating the allocation includes communicating at least an identifier associated with the second WLAN device and a configuration parameter of the second sub-TXOP allocated for the second WLAN device (Fig. 2, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs), see teachings in [0033-0034, 0037-0038 & 0047-0048] summarized as “in multi-TxOP scheduling, one UL grant from the eNodeB on a DL subframe can schedule multiple UL subframes within the next TxOP for UEs, eNodeB explicitly indicate the positions of the UL subframes being assigned to the UE with configuration and the UE can receive a numbering/ID of the UL subframe(s) in a particular TxOP”); regarding claim 59, wherein the configuration parameter includes at least one member selected from a group consisting of a duration limit, a bandwidth limit, a frequency range, and a resource unit (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038 & 0047-0048] summarized as “first UL grant can schedule a group of UL subframes for a first UE in a second TxOP (or next TxOP)’ the eNodeB can perform cross-TxOP UL scheduling for the first UE which can perform an UL transmission during the second TxOP based on the first UL grant received from the eNodeB, and second UE can perform an UL transmission during the third TxOP based on the second UL grant, wherein the parameters include duration, bandwidth and frequency range and resource as evident from the fig.”); regarding claim 60, wherein communicating the allocation includes communicating timing information for at least the second sub-TXOP, the timing information including at least a beginning time of the second sub-TXOP allocated for the second WLAN device (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038 & 0047-0048] summarized as “the eNodeB provides the second UE UL grant in the third TxOP to perform an UL transmission during the third TxOP based on the second UL grant, with beginning time as evident from the fig.”); regarding claim 65, wherein determining the allocation of sub-TXOPs includes allocating a third sub-TXOP to a wireless wide area network (WWAN) device that shares the wireless channel using a WWAN communication protocol (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038, 0047-0048 & 0066] summarized as “sub-TXOP is allocated uplink grant to UE 2 during the third TXOP, wherein the UE can communicated in WWAN”); regarding claim 67, wherein the processor is further configured to: communicate with at least one station during the first sub-TXOP; and permit the second WLAN device to communicate with at least a second station associated with the second WLAN device during the second sub-TXOP (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038 & 0047-0048] summarized as “as illustrated in the fig. during first TXOP a UE is communicating, and an uplink grant is given to a second UE in the second TXOP to communicate”); regarding claim 69, wherein the processor configured to communicate the allocation includes the processor being configured to communicate at least an identifier associated with the second WLAN device and a configuration parameter of the second sub-TXOP allocated for the second WLAN device, and wherein the configuration parameter includes at least one member selected from a group consisting of a duration limit, a bandwidth limit, a frequency range, and a resource unit (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0033-0038 & 0047-0048] summarized as “in multi-TxOP scheduling, one UL grant from the eNodeB on a DL subframe can schedule multiple UL subframes within the next TxOP for UEs, eNodeB explicitly indicate the positions of the UL subframes being assigned to the UE with configuration and the UE can receive a numbering/ID of the UL subframe(s) in a particular TxOP, and “first UL grant can schedule a group of UL subframes for a first UE in a second TxOP (or next TxOP)’ the eNodeB can perform cross-TxOP UL scheduling for the first UE which can perform an UL transmission during the second TxOP based on the first UL grant received from the eNodeB, and second UE can perform an UL transmission during the third TxOP based on the second UL grant, wherein the parameters include duration, bandwidth and frequency range and resource as evident from the fig.”); regarding claim 70, wherein the processor configured to communicate the allocation includes the processor being configured to communicate timing information for at least the second sub-TXOP, the timing information including at least a beginning time of the second sub-TXOP allocated for the second WLAN device (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038 & 0047-0048] summarized as “the eNodeB provides the second UE UL grant in the third TxOP to perform an UL transmission during the third TxOP based on the second UL grant, with beginning time as evident from the fig.”); regarding claim 71, wherein the processor configured to determine the allocation of sub-TXOPs includes the processor being configured to allocate a third sub-TXOP to a wireless wide area network (WWAN) device that shares the wireless channel using a WWAN communication protocol (Fig. 3, illustrates uplink (UL) scheduling across multiple transmission opportunities (TxOPs) for multiple user equipment, see teachings in [0037-0038, 0047-0048 & 0066] summarized as “sub-TXOP is allocated uplink grant to UE 2 during the third TXOP, wherein the UE can communicated in WWAN”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. by using the features as taught by Hamidi-Sepehr et al. in order to provide a more effective and efficient system that is capable of communicating an identifier associated with the second WLAN device and a configuration parameter including duration, a bandwidth, a frequency range, and a resource, and communicating with a device in first TXOP and permitting second device to communicate in second TXOP. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) and Hamidi-Sepehr et al. (US 2019/0021105 A1) as applied to claim 48 above, and further in view of Garikipati et al. (US 2015/0063128 A1).

Zhu et al., Huang et al. and Hamidi-Sepehr et al. disclose the claimed limitations as described in paragraphs 5 and 7 above. Zhu et al., Huang et al. and Hamidi-Sepehr et al. do not expressly disclose the following features: regarding claim 55, wherein determining the allocation of sub-TXOPs includes distributing allocations for the sub-TXOPs to multiple WLAN devices based, at least in part, on a fairness algorithm that takes into account a history of mTXOP sharing by the multiple WLAN devices; regarding claim 57, wherein the latency consideration is associated with a media stream, and wherein the more than one non-consecutive sub-TXOP is based, at least in part, on a quality of service for the media stream;
Garikipati et al. disclose a method and apparatus for signaling mechanisms for wireless networks with the following features: regarding claim 55, wherein determining the allocation of sub-TXOPs includes distributing allocations for the sub-TXOPs to multiple WLAN devices based, at least in part, on a fairness algorithm that takes into account a history of mTXOP sharing by the multiple WLAN devices (Fig. 1A, illustrates the example network wherein the wireless terminal devices have received the broadcast request message from the access point, see teachings in [0106-0108 & 0121-0122] summarized as (Fig. 1A, illustrates the example network wherein the wireless terminal devices have received the broadcast request message from the access point, see teachings in [0122-0132] summarized as “AP 50 runs a ZC-sequence detection algorithm to identify the qualified STAs whose channel has changed significantly across the past measurement and the current estimate may be needed, the AP 50 then polls or schedules those STAs for feedback within the same or a different MU-TXOP”); regarding claim 57, wherein the latency consideration is associated with a media stream, and wherein the more than one non-consecutive sub-TXOP is based, at least in part, on a quality of service for the media stream (Fig. 1A, illustrates the example network wherein the wireless terminal devices have received the broadcast request message from the access point, see teachings in [0106-0108 & 0121-0122] summarized as “AP in BSS network 70 serves multiple STAs by multiplexing all the STAs data symbols into a single frame, but separating them in the spatial domain so that each STA is still able to decode its data, during feedbacks from the STAs number of transmission attempts increases and the number of random possibilities for delay increases exponentially, wherein the number MU-TXOP allocated based on QoS”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. and Hamidi-Sepehr et al. by using the features as taught by Garikipati et al. in order to provide a more effective and efficient system that is capable of latency consideration for QoS. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 62 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view Zhu et al. (US 2014/0119288 A1).

Zhu et al. (618) and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Zhu et al. (618) and Huang et al. do not expressly disclose the following features: regarding claim 62, determining the allocation of sub-TXOPs includes allocating a third sub-TXOP for opportunistic access by one or more stations in a basic service set (BSS) managed by either the first WLAN device or the second WLAN device; regarding claim 77, wherein the processor is further configured to: determine that a third sub-TXOP is allocated by the first WLAN device for opportunistic access by the first STA; and initiate communication from the first STA to the first WLAN device or another WLAN device during the third sub-TXOP.
Zhu et al. (288) disclose a method and system for obtaining a TXOP for communicating with an access point with the following features: regarding claim 62, determining the allocation of sub-TXOPs includes allocating a third sub-TXOP for opportunistic access by one or more stations in a basic service set (BSS) managed by either the first WLAN device or the second WLAN device (Fig. 1A, shows a diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for wireless uplink multi-user multiple-input-multiple-output (UL MU-MIMO) communication, according to an embodiment of the present invention, see teachings in [0039 & 0045-0047] summarized as “initiation of the MU-TXOP occurs when the EDCA rules permit access to the medium wherein the initiation process begins with one of the non-AP STAs in a Basic Service Set (BSS) succeeding in winning channel access for one of its ACs”); regarding claim 77, wherein the processor is further configured to: determine that a third sub-TXOP is allocated by the first WLAN device for opportunistic access by the first STA; and initiate communication from the first STA to the first WLAN device or another WLAN device during the third sub-TXOP (Fig. 1A, shows a diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for wireless uplink multi-user multiple-input-multiple-output (UL MU-MIMO) communication, according to an embodiment of the present invention, see teachings in [0039 & 0045-0047] summarized as “initiation of the MU-TXOP occurs when the EDCA rules permit access to the medium wherein the initiation process begins with one of the non-AP STAs in a Basic Service Set (BSS) succeeding in winning channel access for one of its ACs”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. (618) with Huang et al. by using the features as taught by Zhu et al. (288) in order to provide a more effective and efficient system that is capable of allocating a sub-TXOP for opportunistic access by one or more stations in a basic service set (BSS). The motivation of using these functions is that it is more cost effective and dynamic.
Claims 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view Merlin et al. (US 2015/0117369 A1).

Zhu et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Zhu et al. disclose the following features: regarding claim 64, wherein the first WLAN device is an access point (AP) or a network controller (Fig. 1, shows an exemplary block diagram of a wireless system implementing multi-user transmit opportunity (MU-TXOP) for multi-user multiple-input-multiple-output (MU-MIMO) communication, see teachings in [0034] summarized as “wireless local area network (WLAN) 10 comprising multiple wireless stations wherein a wireless station 11 is an access point (AP) having a PHY layer 14 and a MAC layer 12 implementing an EDCA MU-TXOP module”).
Zhu et al. and Huang et al. do not expressly disclose the following features: regarding claim 63, further comprising refraining from being an owner of a second mTXOP after the first mTXOP to allow another WLAN device to become the owner of the second mTXOP, wherein refraining from being the owner of the second mTXOP includes resetting a back-off counter of the first WLAN device after the first mTXOP;
Merlin et al. disclose systems, methods, and devices for scheduling group access in wireless networks with the following features: regarding claim 63, further comprising refraining from being an owner of a second mTXOP after the first mTXOP to allow another WLAN device to become the owner of the second mTXOP, wherein refraining from being the owner of the second mTXOP includes resetting a back-off counter of the first WLAN device after the first mTXOP (Fig. 5, shows a timing diagram in which aspects of the present disclosure may be employed, see teachings in [0078-0079] summarized as “transmitters 510, 520, and/or 530 can refrain from transmitting, and in some embodiments can recheck the channel during the next time slot 550 period.  In one aspect, the CCA 545 state at a slot for a particular TXOP class can be used by the transmitters 510, 520, and/or 530 to decrement a backoff counter associated with the TXOP class.  The backoff for a class can decrement only if the CCA 545 indicates that the medium is idle during the time slots 550 allocated to that particular TXOP class.  When the backoff countdown expires at a time slot 550, the transmitter can then begin a transmission for the particular TXOP class”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. by using the features as taught by Merlin et al. in order to provide a more effective and efficient system that is capable of refraining from being the owner of the second mTXOP includes resetting a back-off counter of the first WLAN device. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view Subramanian et al. (US 2016/0269087 A1).

Zhu et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Zhu et al. and Huang et al. do not expressly disclose the following features: regarding claim 73, wherein the processor is further configured to: receive a multi-AP scheduling trigger (MAP-Sch-Trigger) message from the first WLAN device during the first portion of the first mTXOP; and output scheduling information for transmission from the second WLAN device to the first WLAN device in response to the MAP-Sch-Trigger message.
Subramanian et al. disclose a method and system for signaling millimeter wave interference and scheduling with the following features: regarding claim 73, wherein the processor is further configured to: receive a multi-AP scheduling trigger (MAP-Sch-Trigger) message from the first WLAN device during the first portion of the first mTXOP; and output scheduling information for transmission from the second WLAN device to the first WLAN device in response to the MAP-Sch-Trigger message (Fig. 4, illustrates an example of a process flow that supports signaling for mmW interference and scheduling in accordance with various aspects of the present disclosure, see teachings in [0086-0087] summarized as “the serving (first) base station exchanges, interference and scheduling information with neighboring base stations in a message that can include various parameters such as a transmission power level, reception power level, etc. as part of a sequence of steps to initiate for trigger} data communication later, and the serving {first} base station receives scheduling information responses back from various neighboring base stations”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. by using the features as taught by Subramanian et al. in order to provide a more effective and efficient system that is capable of receive a multi-AP scheduling trigger during first portion of mTXOP and output scheduling information for transmission from the second WLAN device. The motivation of using these functions is that it is more cost effective and dynamic.
Claims 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2011/0255618 A1) in view of Huang et al. (US 2017/0006541 A1) as applied to claim 48 above, and further in view Viger et al. (US 2018/0049242A1).
Zhu et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Zhu et al. and Huang et al. do not expressly disclose the following features: regarding claim 74, wherein the processor is further configured to reset a back-off counter of the second WLAN device after communicating with the at least one station during the sub-TXOP.
Viger et al. disclose methods and devices for data communication over a communication network with the following features: regarding claim 74, wherein the processor is further configured to reset a back-off counter of the second WLAN device after communicating with the at least one station during the sub-TXOP (Fig. 1, illustrates a schematic representation of a communications network, in which the present invention can be applied, see teachings in [0069, 0073, 0101 & 0212] summarized as “a communication system in which several communication nodes exchange data frames over a radio transmission channel 100 of a WLAN, wherein a transmitting node continues to wait until the radio medium becomes idle and to do so, it starts a countdown backoff counter designed to expire after a number of timeslots, chosen randomly, and this backoff mechanism or procedure is the basis of the collision avoidance mechanism that defers the transmission time for a random interval, thus reducing the probability of collisions on the shared channel”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu et al. with Huang et al. by using the features as taught by Viger et al. in order to provide a more effective and efficient system that is capable of resetting a back-off counter of the second WLAN device. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 53-54 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473